DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation at least 90%, and the claim also recites preferably 100% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 50% to 110%, and the claim also recites preferably from 60% to 100% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation larger than 50%, and the claim also recites preferably 60% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation smaller than 200%, and the claim also recites preferably 170% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
Regarding claim 15, line 12, “manufactured according to claim 1” is indefinite because claim 1 is an apparatus claim and not a method of manufacture.  It is suggested to change “a heating device (6)” to the heating device (6) of claim 1 and to delete “and is manufactured according to claim 1” to remedy this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya et al. (JP 2005180371 A using machine translation; hereinafter Furuya).
Regarding claim 1, Furuya discloses a heating device [100] for an exhaust system of an internal combustion engine; the heating device [100] comprises: a tubular body [1], where a combustion chamber (interior of cylindrical tube [19]) is obtained on the inside; a fuel injector [7A, 7Aa, 7B] (wherein the spiral thread groove [7Aa], cylindrical space [7A], and nozzle holes [7B] collectively function to inject fuel), which is mounted through a base wall [3] of the tubular body [1] so as to inject fuel into the combustion chamber (interior of cylindrical tube [19]); at least one inlet opening [22], which can be connected to a fan (air pump) so as to receive an air flow, which is directed to the combustion chamber (interior of cylindrical tube [19]) and gets mixed with the fuel; a feeding channel [7, 19], which receives air from the inlet opening [22], surrounds an end portion of the fuel injector [7A, 7Aa, 7B] and ends with a nozzle (see downstream end of cylindrical tube [19]), which is arranged around an injection point [7B] of the fuel injector [7A, 7Aa, 7B]; and a spark plug [20], which is mounted through a side wall of the tubular body [1] so as to trigger the combustion of a mixture of air and fuel; wherein the fuel injector [7A, 7Aa, 7B] is configured to spray at least 80% (100%) of the fuel against an inner surface (see interior wall of cylindrical tube [19]) of the feeding channel [7, 19] (pages 23-25 and Figures 1-3).
Regarding clam 2, Furuya discloses the heating device according to claim 1, wherein the injector [7A, 7Aa, 7B] is configured to spray at least 90%, preferably 100% (100%), of the fuel against the inner surface (see interior wall of cylindrical tube [19]) of the feeding channel [7, 19] (pages 24-25 and Figure 1; whereby the spray from the nozzle hole 7B collides with the inner wall surface of the cylindrical tube to promote gasification, continuity of combustion, and containment of unburned HC).
Regarding claim 3, Furuya discloses the heating device according to claim 1, wherein the injector [7A, 7Aa, 7B] is configured to emit a fuel spray having a conical shape hollow at the centre, namely having a cross section shaped like an annulus (page 24 and Figure 1).
Regarding claim 5, Furuya discloses the heating device according to claim 1, wherein the feeding channel [7, 19] is delimited, on the outside, by an outer tubular body [19] having the inner surface (see interior wall of cylindrical tube [19]) of the feeding channel [7, 19] and is delimited, on the inside, by an inner tubular body [7], which surrounds the fuel injector [7A, 7Aa, 7B] and contains, on the inside, the fuel injector [7A, 7Aa, 7B] (pages 23-24 and Figure 1).
Regarding claim 8, Furuya discloses the heating device according to claim 5, wherein: the outer tubular body [19] comprises a cylindrical portion, which ends with the nozzle (see downstream end of cylindrical tube [19]); and the fuel injector [7A, 7Aa, 7B] is configured to spray the entirety of the fuel against the cylindrical portion of the outer tubular body [19] (page 24 and Figure 1).
Regarding claim 9, Furuya discloses the heating device according to claim 1, wherein: the feeding channel [7, 19] is delimited, on the outside, by an outer tubular body [19] having the inner surface (see interior wall of cylindrical tube [19]) of the feeding channel [7, 19]; the outer tubular body [19] comprises a cylindrical portion, which ends with the nozzle (see downstream end of cylindrical tube [19]); and the fuel injector [7A, 7Aa, 7B] is configured to spray the entirety of the fuel against the cylindrical portion of the outer tubular body [19] (page 24 and Figure 1).
Regarding claim 10, Furuya discloses the heating device according to claim 1 and comprising a static mixer (annular gap between cylindrical housing body [1] and cylindrical tube [19]), which is shaped like an annulus, is arranged along the feeding channel [7, 19] and around the fuel injector [7A, 7Aa, 7B] and is configured to generate turbulences, in particular a swirling motion, in the air flowing towards the nozzle (see downstream end of cylindrical tube [19]) (page 24 and Figures 1 and 3).
Regarding claim 11, Furuya discloses the heating device according to claim 1, wherein air flows into the inlet opening [22] with a tangentially oriented flow (page 24 and Figures 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya.
Regarding claim 4, Furuya discloses the heating device according to claim 3, wherein an outer surface of the fuel spray has an opening angle (α) and an inner surface of the fuel spray (27) has an opening angle (β) smaller than the opening angle (α) (page 24 and Figure 1).  Furuya does not disclose α being approximately 70° or β being approximately 50°.  However, Furuya discloses the spray angles achieving the result of colliding with the inner wall surface of the cylindrical tube [19] to promote gasification and continuity of combustion (page 24); thus a person having ordinary skill in the art would have recognized that the spray angles are result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Furuya’s opening angle (α) to be approximately 70° and opening angle (β) to be approximately 50° to achieve desired gasification and continuity of combustion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claims 12-13, Furuya discloses the heating device according to claim 1, wherein the nozzle (see downstream end of cylindrical tube [19]) of the feeding channel [7, 19] has a circular shape and has a diameter (D) (page 24 and Figure 1).  Furuya does not disclose the diameter ranging from 50% to 110%, preferably from 60% to 100%, or larger than 50%, preferably 60%, of an axial distance (X) between the injection point of the fuel injector and the nozzle.  However, Furuya discloses the diameter of the combustion chamber (i.e., the cylindrical tube and the nozzle) achieving the result of containing unburned hydrocarbons so that they can be burned when combustion is started (page 25); thus a person having ordinary skill in the art would have recognized that the nozzle diameter is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the diameter of the nozzle to be between 50% to 110%, preferably from 60% to 100%, or larger than 50%, preferably 60%, of an axial distance (X) between the injection point of the fuel injector and the nozzle to achieve desired hydrocarbon containment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 14, Furuya does not disclose an axial distance (X) between the injection point of the fuel injector and the nozzle being smaller than 200%, preferably 170%, of a diameter of the nozzle of the feeding channel.  However, Furuya discloses the size of the combustion chamber achieving the result of containing unburned hydrocarbons so that they can be burned when combustion is started (page 25 and Figure 1); thus a person having ordinary skill in the art would have recognized that the combustion chamber length (i.e., the axial distance between the injection point of the fuel injector and the nozzle) is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure an axial distance (X) between the injection point of the fuel injector and the nozzle to be smaller than 200%, preferably 170%, of a diameter of the nozzle to achieve desired hydrocarbon containment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed apparatus in accordance to the system requirement, because such a modification would have involved a mere change in the size of the claimed apparatus.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV A.
Regarding claim 15, Furuya discloses an exhaust system for an internal combustion engine (page 19; internal combustion engine); the exhaust system comprises: an exhaust duct, which originates from an exhaust manifold of the internal combustion engine, from which exhaust gases are released into the atmosphere; an exhaust gas treatment device (pages 19 and 23; exhaust aftertreatment device), which is arranged along the exhaust duct; and a heating device [100], which is connected to the exhaust duct upstream of the treatment device, is designed to generate, by burning fuel, a hot air flow and is manufactured according to claim 1 (pages 19, 23-25, and Figures 1-3).  Furuya does not disclose the exhaust duct ending with a silencer.  However, the examiner takes official notice that it is notoriously well known in the art to include a silencer at the end of an exhaust duct to reduce the noise emitted by the exhaust and comply with state laws.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 and 7, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Gaiser (US 2010/0154745 A1), Ingalls, Jr. et al. (US 7,140,874 B2), Kreutmair et al. (US 5,140,814), and Brighton (US 4,651,524) which all disclose a state of the art for exhaust heating devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746